Townsend, Judge.
The judgment of this court reversing the judgment of the superior court which sustained the general demurrer to the petition having been reversed by the Supreme Court of Georgia (Louisville & Nashville R. Co. v. Lunsford, 216 Ga. 289) and the original judgment of this court having been vacated, the judgment of the superior court sustaining the general demurrer to the petition is affirmed.

Judgment affirmed.


Carlisle and Frankum, JJ., concur. Gardner, P. J., not participating.